Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 08/04/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/09/2021, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hseih et al. (2020/0386540 A1).

Regarding claim 1, Hseih discloses a light projection apparatus (figs. 7-8, 10A-12B) comprising: 
light source 724/laser 1010 is a light source configured to emit light; 
an adjustable optical element is a switchable diffuser 1030/1130/1260/1264 [pars. 0101-106] arranged over the light source for refracting the light, wherein the adjustable optical element is position adjustable or effective focal length adjustable [pars. 0101-106]; and 
a diffractive optical element (DOE) (1020) arranged over the adjustable optical element a switchable diffuser 1030/1130/1260/1264 for diffracting the light onto a region of space.
As to claim 2, Hseih also discloses a structure (figs. 7-8, 10A-12B) that is use in a system that is implementing limitations such as, wherein the light projected by light source 724/laser 1010  onto the region of space has a structured light pattern if the laser source light source 724/laser 1010 is on a focus plane of the adjustable optical element switchable diffuser 1030/1130/1260/1264, and wherein the light projected light source 724/laser 1010 onto the region of space has a flood light pattern/flood distribution [pars. 0101, 0103, 0105] if the laser source is defocused from the focus plane of the adjustable optical element.
As to claim 4, Hseih wherein the DOE (1020) and/or 1268 is a two-dimensional fan out DOE/1268 as can be seen depicted in drawing fig. 12A [par. 0105].
As to claim 5, Hseih also discloses wherein the light source is a vertical cavity surface emitting laser (VCSEL) array [pars. 0080 and 0082].
As to claim 7, Hseih also discloses wherein the adjustable optical element is a liquid crystal (LC) lens, and the light projection apparatus further comprises: an LC lens driver configured to apply voltage signals on the LC lens to adjust an effective focal length of the LC lens [pars. 0057, 0105-106, 0139] (Hseih, claim 6) 
As to claims 8-9, Hseih also discloses a light sensor (1045) configured to detect the light reflected at the region of space [pars. 0101](claim 8); wherein the light sensor (1045) is a structured light sensor, a time of flight (ToF) sensor, or a combination thereof [pars. 0101-102] (claim 9).






 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hseih et al. (2020/0386540 A1).

As to claims 3 and 6, Hseih discloses a light projection apparatus (figs. 7-8, 10A-12B) comprising: light source 724/laser 1010 is a light source configured to emit light; an adjustable optical element is a switchable diffuser 1030/1130/1260/1264 [pars. 0101-106] arranged over the light source for refracting the light, wherein the adjustable optical element is position adjustable or effective focal length adjustable [pars. 0101-106]; and a diffractive optical element (DOE) (1020) arranged over the adjustable optical element a switchable diffuser 1030/1130/1260/1264 for diffracting the light onto a region of space.
Hseih fail to teach the constructional changes in the apparatus of claim 1, as that claimed by Applicants claims 3 and 6, such as wherein the laser source is defocused from the focus plane of the adjustable optical element by about 200 microns to about 600 microns for flood light projection onto the region of space (claim 3); and a step motor configured to adjust the position of the adjustable optical element relative to the light source.
However, these constructional changes in the apparatus of claim 1 is/are considered obvious design variation and/or adjustment and/or alternative in order to accurately project a distribution that include a flood projection when the device operates in a first mode and a pattern projection when the device operates in a second mode, as per teaching of Hseih (Hseih, see abstract) [pars. 0007-10]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hseih as desired appropriate such as in the manner set forth in applicant's claims 3 and 6, as per teaching of Hseih (Hseih, see abstract) [pars. 0007-10] in order to accurately project a distribution that include a flood projection when the device operates in a first mode and a pattern projection when the device operates in a second mode, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hseih et al. (2020/0386540 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hseih et al. (2020/0386540 A1).

As to claim 10, Hseih discloses a light projection apparatus (figs. 7-8, 10A-12B) comprising: light source 724/laser 1010 is a light source configured to emit light; an adjustable optical element is a switchable diffuser 1030/1130/1260/1264 [pars. 0101-106] arranged over the light source for refracting the light, wherein the adjustable optical element is position adjustable or effective focal length adjustable [pars. 0101-106]; and a diffractive optical element (DOE) (1020) arranged over the adjustable optical element a switchable diffuser 1030/1130/1260/1264 for diffracting the light onto a region of space.
Hseih also discloses teaching of the projector may include plurality of light sources one or more and/or one or more lasers [pars. 0071], and may include a lens of multiple lenses [0146] and further teaches that the apparatus may include multiple DOE and/or diffuser [pars. 0083-84], and thus anticipates limitation such as, a second light source configured to emit second light; a second optical element arranged over the second light source for refracting the second light, wherein the second laser source is defocused from a focus plane of the second optical element; and a second diffractive optical element (DOE) arranged over the second optical element for diffracting the second light onto the region of space; wherein the first light source and the first optical element are respectively the same as the second light source and the second optical element.
In the alternative, if the Applicant argues that Hseih does not anticipates a second light source configured to emit second light; a second optical element arranged over the second light source for refracting the second light, wherein the second laser source is defocused from a focus plane of the second optical element; and a second diffractive optical element (DOE) arranged over the second optical element for diffracting the second light onto the region of space; wherein the first light source and the first optical element are respectively the same as the second light source and the second optical element then in view of Hseih teaching of the projector may include plurality of light sources one or more and/or one or more lasers [pars. 0071], and may include a lens of multiple lenses [0146] and further teaches that the apparatus may include multiple DOE and/or diffuser [pars. 0083-84], it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hseih to create a structure as claimed, because such structure is/are considered to be obvious design duplication of parts in view of the above disclosure by Hseih.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hseih in view of the above disclosure by Hseih in order to provide a system with multiple projectors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 11, Hseih also discloses a structure (figs. 7-8, 10A-12B) that is use in a system that is implementing limitations such as, wherein the first DOE and the second DOE are the same.
As to claim 12, Hseih also discloses wherein each of the first DOE and the second DOE is a two-dimensional fan out DOE is wherein the projector include(s) one or multiple DOE and/or diffuser 1268 as can be seen depicted in drawing fig. 12A [par. 0105] [pars. 0083-84].
As to claim 13, Hseih also discloses wherein the light source is a vertical cavity surface emitting laser (VCSEL) array [pars. 0080 and 0082].
As to claims 14 and 15, Hseih also discloses a light sensor (1045) configured to detect the light reflected at the region of space [pars. 0101](claim 14); and wherein the light sensor (1045) is a structured light sensor, a time of flight (ToF) sensor, or a combination thereof [pars. 0101-102] (claim 15).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art light projection apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886